— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 22, 1980, convicting him of assault in the first degree, reckless endangerment in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, and new trial ordered. The trial court’s confusing charge on justification and its failure to adequately respond to jurors’ requests for further instructions warrant a reversal in the interest of justice. Damiani, J. P., Gibbons, Rabin and Margett, JJ., concur.